Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 
Applicant’s amendment to the claims overcomes the previously raised claim objection and 112b rejections; however, the amendments introduces new 112b rejections which will be explained in detail in the present Office Action. 
The Applicant argues that the prior art Bryant and Kahn alone or in combination fails to disclose all the limitations of the amended claims in particular the features of inward-facing expansion chambers and curved walls. Applicant’s amendments to the claims overcomes the 102 rejection of Bryant; however, the amendments fails to overcome the Kahn reference. Notice in at least Figs. 3 and . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in L5 “or the expansion chamber” (singular), however, intervening claim 1 recites “the expansion chambers” (plural). It is unclear and indefinite if “the expansion chamber” of claim 2 is referring to either one of the previously recited first or second expansion chambers or all of the plurality of expansion chambers or at least one of the expansion chambers of the previously recited limitation of the intervening claim. Based on the record, the Office will assume that the applicant meant to claim “or the expansion chambers” (plural, which can include at least one or both of the first and second expansion chambers) in claim 2. 
Claim 3 recites “A valve seat as set forth in claim 2, wherein the valve seat comprises a first bias member having a first side comprising a gate-facing surface a the second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of the steam chamber; a third bias member comprising a first side coupled to the second bias member and a second side forming a portion of a second expansion chamber; and wherein the first bias member, the second bias member and the third bias member are configured to cooperatively act to axially bias the valve seat”. Notice that the limitation "the second bias member“ is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, “a second expansion chamber” notice that this limitation is already recited in intervening claim 1 and as such, it is unclear and indefinite if the “second expansion chamber” is referring to the same one as previously recited in intervening claim 1 or if they are distinct from each other. Based on the record, the Office will assume that they are the same. Furthermore, due to the way the claim is written (“wherein the valve seat comprises” rather than “wherein the bias members comprises”), notice that it is unclear and indefinite if the “first bias member”, “second bias member” and “third bias member” are part of the previously recited “bias members” or if they are distinct-from/in-addition-to the “bias member” of the intervening claim. Based on the record, the Office will assume that the first to third bias members are part of the previously recited “bias members”.   
Claim 10 recites in L1 “the wall”; however, the intervening claims recites multiple instances of “wall” related to different components (distal walls of the expansion 
Claim 13, similar to claim 2, recites in L2 “the expansion chamber” (singular) however, intervening claim 1 recites “the expansion chambers” (plural). This limitation is unclear and indefinite for the same reasons as listed in claim 2. 
Claim 15 recites in L12 “wherein the walls of the first and second expansion chambers”. Notice that while “a distal wall” of the first expansion chamber is recited, claim 15 fails to previously recite any type of wall related to the second expansion chamber. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 16, similar to claim 3, recites “A valve seat as set forth in claim 15, wherein the valve seat comprises a first bias member having a first side comprising a gate-facing surface, a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of the steam chamber; a third bias member comprising a first side coupled to the second bias member and a second side forming a portion of the second expansion chamber; and wherein the first bias member, the second bias member and the third bias member are configured to cooperatively act to axially bias the seat”. Due to the way the claim is written (“wherein the valve seat comprises” rather than “wherein the bias members comprises”), notice that it is unclear and indefinite if the “first bias member”, “second bias member” and “third bias member” 
Claim 17 recites in L1 “wherein a least a portion of the walls”; however, intervening claim 15 mentions various recitations of “wall(s)”. It is unclear and indefinite to which of the previously recited “walls” is being referred to in this limitation. Based on the record, the Office will assume that the applicant is attempting to claim the walls of the expansion chambers.
Claim 19 recites in L2 “the gate” this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 21 recites in L8 “the distal side of the integrated seat valve”, this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim(s) 3, 6-13 and 16-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 13, 15-17 and 19-21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kahn (US 8,794,593).
Regarding claim 1, as best understood by the Office, Kahn (US 8,794,593) shows in Figs. 1-5 (see at least Figs. 3 and 5) a valve seat (valve seat 48/52/48a/52a) comprising: a wall with a plurality of alternating expansion chambers and bias members (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the bellows to have spring-like qualities, see FIG. A below for a comparison of the prior art and applicant’s disclosed invention) configured to bias the valve seat to expand axially (see at least Cl L62- C3 L 14 and C4 L 19 - C6 L37 for details of the structure and operation of the device of Kahn, notice that the bellows structure allows bellows to have both spring like qualities and being capable of reacting to fluid acting on the bellow to expand and aid in maintaining a seal with the gate), wherein the expansion chambers comprise a first inward-facing expansion chamber (see either one of the inner/inward chambers produced by the undulations of the bellows, see in particular those closest to the gate in at least Fig. 3 and 5 of Kahn and FIG. A below) with a distal wall having a radius of curvature (see at least Figs. 3 and 5 and FIG. A below) and a second inward- facing expansion chamber (see either one of the other inner/inward chambers produced by the undulations of the bellows, in particular the one adjacent to the first expansion chamber, in at least Fig. 3 and 5 of Thus, the device of Kahn meets all the limitations of claim 1.

    PNG
    media_image1.png
    1078
    767
    media_image1.png
    Greyscale

Regarding claim 2 and the limitation of a valve seat as set forth in claim 1, further comprising a steam chamber [see either one of the outer/outward chambers which are capable of aiding in the expansion of the seat when fluid pressure increases in valve chamber 45; with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))] configured to be selectively pressurized formed between a plurality of bias members wherein the steam chamber is isolated from the inner diameter of the seat and wherein the valve seat is configured to axially expand when a gaseous pressure in the steam chamber or the expansion chamber increases; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above.
Regarding claim 3 and the limitation of a valve seat as set forth in claim 2, wherein the valve seat comprises a first bias member having a first side comprising a gate-facing surface a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; the second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of the steam chamber; a third bias member comprising a first side coupled to the second bias member and a second side forming a portion of a second expansion chamber; and wherein the first bias member, the second 
Regarding claim 4 and the limitation of a valve seat as set forth in claim 1, wherein the plurality of expansion chambers are configured to selectively expand to compliment the axial force created by the bias members; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and Cl L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 
Regarding claim 5 and the limitation of a valve seat as set forth in claim 1, wherein the expansion chambers are configured to harness a process pressure to expand the expansion chambers to increase the volume of the expansion chambers; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and Cl L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid 
Regarding claim 6 and the limitation of a valve seat as set forth in claim 3, further comprising the steam chamber partially extending between the second bias member and the third bias member; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and FIG. A above.  
Regarding claim 7 and the limitation of a valve seat as set forth in claim 2, configured to deform so as to increase the distance between the first bias member and the second bias member when a steam pressure in the steam chamber is increased; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate [with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))].
Regarding claim 8 and the limitation of a valve seat as set forth in claim 3, wherein an outer edge of the second bias member and an outer edge of the third bias 
Regarding claim 13 and the limitation of a valve seat as set forth in claim 6 configured to expand as pressure is exerted on the expansion chamber and on the steam chamber to increase the axial bias force of a sealing surface; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 

Regarding claim 15, as best understood by the Office, Kahn (US 8,794,593) shows in at least Figs. 3-5 (see in particular Figs. 3 and 5 and FIG. A above) a valve seat (valve seat 48/52/48a/52a) comprising: a wall comprising a plurality of bias members comprising a first inward-facing expansion chamber (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the Thus, the device of Kahn meets all the limitations of claim 15.
Regarding claim 16 and the limitation of a valve seat as set forth in claim 15, wherein the valve seat comprises a first bias member having a first side comprising a gate-facing surface, a portion of which is configured to seal against a gate and a second side forming a portion of s-the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of the steam chamber; a third bias member comprising a first side coupled to the second bias member and a second side forming a portion of the second expansion chamber; and wherein the first bias member, the second bias member and the third bias member are configured to cooperatively act to axially bias the seat; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat being 
Regarding claim 17 and the limitation of a valve seat as set forth in claim 16, wherein a least a portion of the walls are configured to flex when activated by process pressure; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat being configured as a bellows comprising a portion with that sealingly engages the gate 54 and subsequent undulations that forms portions of the inner and outer chambers and gives the bellows its spring-like qualities to bias the seat into engagement with the gate 54 and allows the seat capable of reacting to fluid pressure from the process which acts upon the chambers.  
Regarding claim 19 and the limitation of the seat of claim 15, wherein the valve seat is configured to selectively receive a load as the gate deforms ; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C4 L19 - C6 L37 and FIG. A above with the bellows valve seat having spring-like qualities that allow valve seat to receive and adapt to forces acting upon the valve seat should the gate element move due to fluid pressure or deform due to warpage. 
Regarding claim 20 and the limitation of a valve seat as set forth in claim 15, wherein the valve seat is configured to be compressed before being placed into a valve; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C4 L 19 - C6 L37 and FIG. A above, notice that the bellow-like seat 48/52/48a/52a is compressed 

Regarding claim 21, as best understood by the Office, Kahn (US 8,794,593) shows in at least Figs. 3-5 (see in particular Figs. 3 and 5 and FIG. A above) a valve seat (valve seat 48/52/48a/52a) comprising: a single-piece integrated valve seat wall comprising a first expansion chamber (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the bellows to have spring-like qualities, see FIG. A above for a comparison of the prior art and applicant’s disclosed invention. See in particular either one of the inner/inward chambers produced by the undulations of the bellows, see in particular those closest to the gate in at least Fig. 3 and 5 of Kahn and FIG. A above) and a second expansion chamber (see either one of the other inner/inward chambers produced by the undulations of the bellows, in particular the one adjacent to the first expansion chamber, in at least Fig. 3 and 5 of Kahn and FIG. A above) wherein the first expansion chamber and the second expansion chamber both face the same direction and comprise a wall having a radius of curvature (see Figs. 3-5 and FIG. A above); a travel stop (see at least Figs. 3-5 and FIG. A above with the seat comprising a bellows structure similar to applicant’s invention wherein the outer edges of the undulations that faces radially Thus, the device of Kahn meets all the limitations of claim 21.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 8,794,593) in view of Bryant (US 2,777,664).
Regarding claims 9-12 and 18, the device of Kahn meets all the limitations of these claims as stated above except for details related to the wall nearest the gate which comprises different thicknesses/surface areas as claimed in claims 9-12 and 18. However, bellows-type valve seats that comprises a gate facing surface with different thicknesses are known in the art. Bryant (US 2,777,664) teaches in at least Figs. 1-5 and see at least C2 L72 - C4 L 10 of a similar bellows valve seat (sealing unit 28/53) for a gate valve with similar structure and function as applicant’s invention and the device of Kahn (see the rejections based on Bryant in the previous Office Action for 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the flat gate facing surface of the valve seat 48/52/48a/52a of the device of Kahn to include an annular rib 32 that engages the valve gate in a similar manner as taught by Bryant, since such a modification not only provides an effective sealing surface with the gate but does so by providing a minimum surface area as compared to having the original flat design of Kahn which reduces the actuation forces required to reciprocate the gate and also the modification allows a user to have a means of quickly ascertaining seal wear by inspecting whether the rib 32 is still present or not on the gate facing surface which would easily indicate to the user that wear has occurred as compared to the original flat design of Kahn which has no discernable features. As such, the device of the combination of Kahn in view Bryant meets all the limitation of claims 9-12 and 18 as follows:
Regarding claim 9 and the limitation of a valve seat as set for in claim 3, wherein a first side of the first bias member comprises a wall having a first thickness and a second thickness; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion.   
Regarding claim 10 and the limitation of the valve seat of claim 9, wherein the wall comprises a sealing surface wherein the first thickness is an inner portion of the wall and the second thickness is an outer portion of the wall; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion.
Regarding claim 11
Regarding claim 12 and the limitation of a valve seat as set forth in claim 3, wherein the first bias member has a first portion that is thicker than a second portion, wherein the first thicker portion increases the pressure between a seat sealing surface and the gate disposed adjacent the seat sealing surface; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion which functions in the same manner as applicant’s invention.  
Regarding claim 18 and the limitation of the valve seat as set forth in claim 15, wherein an area of the valve surface seat which is configured to minimize the area of contact with a gate to increase a pressure load on the gate to improve the seal between the surface and the gate; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion which functions in the same manner as applicant’s invention and with the annular rib 32 providing a minimal sealing surface area which reduces actuation force requirements and increases the pressure load on the gate (Pressure = Force / Area, for a given/constant force, the smaller the area, the greater the pressure). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753